09/26/2018
                  IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                  May 31, 2018 Session

      STATE OF TENNESSEE v. CHARLOTTE LYNN FRAZIER AND
                       ANDREA PARKS

            Appeal by Permission from the Court of Criminal Appeals
                       Circuit Court for Dickson County
      No. 22CC-2016-CR-59I3 Robert E. Burch, Judge, sitting by Designation
                    ___________________________________

                             No. M2016-02134-SC-R11-CD
                        ___________________________________



The question in this appeal is whether the courts below erred by holding that evidence
seized from the defendants’ residences in the 19th Judicial District of Tennessee should
be suppressed because the warrants were signed by a Circuit Court Judge of the 23rd
Judicial District of Tennessee. We hold that, in the absence of interchange, designation,
appointment, or other lawful means, a circuit court judge in Tennessee lacks jurisdiction
to issue search warrants for property located outside the judge’s statutorily assigned
judicial district. Nothing in the record on appeal establishes that the 23rd Judicial District
Circuit Court Judge obtained jurisdiction to issue search warrants for property in the 19th
Judicial District by interchange, designation, appointment, or other lawful means. As a
result, the courts below correctly held that the 23rd Judicial District Circuit Court Judge
lacked authority to issue the search warrants, and that, as a result, the searches were
constitutionally invalid. Furthermore, although the issue was not raised in the trial court,
in the exercise of our supervisory authority, we have considered the State’s argument that
the good-faith exception to the exclusionary rule applies in these circumstances and
conclude that it does not. Accordingly, we affirm the judgment of the Court of Criminal
Appeals, which upheld the trial court’s order granting the defendants’ motions to
suppress.


   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Criminal
                                Appeals Affirmed
CORNELIA A. CLARK, J., delivered the opinion of the court, in which JEFFREY S. BIVINS,
C.J., and SHARON G. LEE, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter, Andrée S. Blumstein, Solicitor
General, M. Todd Ridley, Assistant Attorney General, and David W. Wyatt, Assistant
District Attorney General, for the appellant, State of Tennessee.

Leonard G. Belmares II, Dickson, Tennessee, for the appellee Charlotte Lynn Frazier.

Tammy L. Hassell, Charlotte, Tennessee, for the appellee Andrea Parks.


                                                OPINION

                             I. Factual and Procedural Background

       The relevant facts are undisputed. In September 2014, various law enforcement
agencies, including the Tennessee Drug Task Forces of the 23rd and 19th Judicial
Districts, began a collaborative investigation of a suspected conspiracy to distribute
methamphetamine throughout Middle Tennessee.1 As part of this investigation, a Circuit
Court Judge of the 23rd Judicial District, which is comprised of Cheatham, Dickson,
Houston, Humphreys, and Stewart Counties,2 issued multiple wiretap orders from July to
October 2015. These orders authorized the interception of audio and text message
communications for multiple phone numbers, including a phone number of one of the
defendants to this appeal.3



        1
         The other participating agencies included the United States Drug Enforcement Administration,
Kentucky State Police, and the Clarksville Police Department.

        2
            See Tenn. Code Ann. § 16-2-506(23)(A) (Supp. 2018).

        3
           The validity of the wiretap orders is not at issue in this appeal. We note that the statute
authorizing the interception of wire communications expressly confers authority to issue such warrants on
“a judge of competent jurisdiction . . . in any district where jurisdiction exists to prosecute the underlying
offense.” Tenn. Code Ann. § 40-6-304(a) (2018) (emphasis added); see also id. § 40-6-304(c) (2018)
(“Upon an application the judge may enter an ex parte order, as requested or as modified, authorizing
interception of wire, oral[,] or electronic communications within the district in which the judge is sitting,
and outside that district but within this state in the case of a mobile interception device, if the judge”
determines that the facts in the application establish probable cause and satisfy the other requirements
specified in the statute. (emphasis added)).

                                                    -2-
       In late October 2015, relying in part on information obtained from the wiretaps,
agents of the 23rd Judicial District Drug Task Force applied for warrants to search the
residences of the defendants, Charlotte Frazier and Andrea Parks. Ms. Frazier’s
residence was located in Montgomery County, and Ms. Parks’ residence was located in
Robertson County. Although Montgomery and Robertson Counties are located in the
19th Judicial District,4 the agents submitted the search warrant applications to the same
23rd Judicial District Circuit Court Judge who had issued the wiretap orders because of
his familiarity with the investigation. The 23rd Judicial District Circuit Court Judge
issued the warrants for the defendants’ residences.

        During the ensuing search of Ms. Parks’ home, the police seized 17.9 ounces (507
grams) of methamphetamine, 20 grams of marijuana, and marijuana paraphernalia.
During the search of Ms. Frazier’s home, the police seized “approximately [1] kilogram
of crystal methamphetamine, $112,031.00 in U.S. Currency, approximately 100 ecstasy
pills, [2] sheets of LSD, [2] ounces [(57 grams)] of marijuana, drug paraphernalia, digital
scales, several cellular telephones, and assorted rounds of ammunition.” From a vehicle
parked outside Ms. Frazier’s residence, the police also seized “[8] ounces (227 grams) of
crystal methamphetamine, $38,838.00 in U.S. Currency, a loaded Glock handgun[,] and a
Remington 12 gauge shotgun.”

        Later, on February 17, 2016, the defendants, and nearly 100 other people, were
charged via presentment in Dickson County, part of the 23rd Judicial District, with one
count of conspiracy to distribute 300 grams or more of methamphetamine, a Class A
felony. See Tenn. Code Ann. §§ 39-17-408(d)(2) (2018), 39-17-417(a), (j)(10) (2018).
The defendants thereafter filed separate motions to suppress the evidence seized from
their residences pursuant to the warrants. They challenged the constitutional validity of
the warrants by arguing that the Circuit Court Judge for the 23rd Judicial District lacked
jurisdiction to issue the search warrants because their residences were located outside his
statutorily defined judicial district.5 The defendants relied on Tennessee Rule of
Criminal Procedure 41(a), which authorizes “[a] magistrate with jurisdiction in the county
where the property sought is located [to] issue a search warrant.” Tenn. R. Crim. P.
41(a) (emphasis added). Additionally, the defendants relied on state statutes defining and
circumscribing the geographical jurisdiction of circuit court judges to statutorily defined
judicial districts and asserted that a circuit court judge has no authority outside the
judge’s statutorily defined judicial district in the absence of interchange, designation,

        4
            Tenn. Code Ann. § 16-2-506(19)(A)(i) (Supp. 2018).

        5
           All told, the 23rd Judicial District Circuit Court Judge issued eighteen search warrants
connected to this investigation for properties located outside of the 23rd Judicial District. As of the date
of the State’s application for interlocutory appeal in the trial court, September 15, 2016, only these two
defendants had challenged the search warrants.
                                                    -3-
appointment, or some other lawful means. Because the 23rd Judicial District Circuit
Court Judge had not obtained authority to act in the 19th Judicial District by any of these
means, the defendants argued that the warrants were invalid, that the searches of their
residences violated the Fourth Amendment to the United States Constitution and Article
I, section 7 of the Tennessee Constitution, and that the evidence should be suppressed.
The State opposed the defendants’ motions to suppress, arguing based on another statute,
that when issuing search warrants as “magistrates,” circuit court judges in Tennessee
have jurisdiction “throughout the state” and may issue search warrants for property
located outside their assigned judicial districts. See Tenn. Code Ann. § 40-1-106 (2018).

        A retired circuit court judge of the 23rd Judicial District was designated to
adjudicate the defendants’ motions to suppress. Separate hearings were held, but the
parties presented no proof at either hearing because the motions presented the same
question of law, and the relevant facts were undisputed. On September 13, 2016, the trial
court entered separate orders granting the motions to suppress. Relying on “the plain
language of Tennessee Rule of Criminal Procedure 41(a),” the trial court ruled that a
circuit court judge lacks jurisdiction to issue search warrants for property located outside
the judge’s statutorily defined judicial district in the absence of interchange, designation,
appointment, or some other lawful means of obtaining jurisdiction in another judicial
district. Because none of these means had been used to confer authority on the 23rd
Judicial District Circuit Court Judge to issue search warrants for the defendants’
residences in the 19th Judicial District, the trial court declared the search warrants
constitutionally invalid and granted the defendants’ motions to suppress.6 The trial court
denied as premature the defendants’ request to dismiss the charges.

       Subsequently, the trial judge granted the State’s request for permission to seek
interlocutory appeals in both cases, pursuant to Tennessee Rule of Appellate Procedure 9,
on the single issue of whether a circuit court judge has authority when acting as a
magistrate to issue search warrants for property located outside the circuit court judge’s
statutorily assigned judicial district. The Court of Criminal Appeals granted the State’s
applications for interlocutory appeals, consolidated the appeals, and affirmed the trial
court’s orders granting the defendants’ motions to suppress. State v. Frazier, No.
M2016-02134-CCA-R9-CD, 2017 WL 4251118 at *8 (Tenn. Crim. App. Sept. 25, 2017),
perm. app. granted (Tenn. Feb. 14, 2018). In addition to the single issue identified in the
State’s application for interlocutory appeal, the intermediate appellate court also
addressed the State’s argument, raised for the first time on appeal, that the evidence

        6
           During the hearing, the prosecutor reminded the designated trial judge of an earlier case in
which the designated trial judge, before his retirement, had issued a search warrant for property located
outside the 23rd Judicial District. To this reminder the designated trial judge remarked, “While it may
have been the practice of the 23rd Judicial District Judges to issue search warrants outside of [the] district,
it does not make it right.”
                                                     -4-
should not be suppressed, even if the 23rd Judicial District Circuit Court Judge lacked
authority to issue the warrants, because either the statutory good-faith exception to the
exclusionary rule7 or the good-faith exception to the exclusionary rule that this Court
adopted after the defendants’ suppression hearings8 applies in this case. The Court of
Criminal Appeals concluded that neither good-faith exception applies in these
circumstances.

       The State then filed an application for permission to appeal in this Court pursuant
to Tennessee Rule of Appellate Procedure 11, raising two issues: (1) whether Tennessee
Rule of Criminal Procedure 41 and Tennessee Code Annotated section 40-1-106
authorize a circuit court judge to issue search warrants for property located outside of the
judge’s assigned judicial district; and (2) if the search warrants were obtained in error,
whether the violation is subject to Tennessee’s good-faith exception to the exclusionary
rule. We granted the State’s application.

                                     II. Standards of Review

       While this is an appeal from the trial court’s decision granting the defendants’
motions to suppress, the relevant facts are undisputed, as the parties offered no proof at
the suppression hearing. As a result, we address only legal issues in this appeal. We
review these legal questions de novo, affording no presumption of correctness to the
decisions of the courts below. Womack v. Corr. Corp. of Am., 448 S.W.3d 362, 366
(Tenn. 2014) (citing Baker v. State, 417 S.W.3d 428, 433 (Tenn. 2013); Keen v. State,
398 S.W.3d 594, 599 (Tenn. 2012)).

                                           III. Analysis

           A. Geographical Jurisdiction of Circuit Court Judges as Magistrates

       “The Fourth Amendment to the United States Constitution and article I, section 7
of the Tennessee Constitution safeguard individuals from unreasonable searches and
seizures.” State v. Hannah, 259 S.W.3d 716, 720 (Tenn. 2008). “[S]earches and seizures
conducted pursuant to warrants are presumptively reasonable,” but “warrantless searches
and seizures are presumptively unreasonable.” State v. McCormick, 494 S.W.3d 673,
678–79 (Tenn. 2016) (citing State v. Scarborough, 201 S.W.3d 607, 616–17 (Tenn.

       7
          This Court recently held that Tennessee Code Annotated section 40-6-108 (2012), the statutory
good-faith exception, is unconstitutional because it violates the separation of powers clause of the
Tennessee Constitution. State v. Lowe, 552 S.W.3d 842, 857 (Tenn. 2018).

       8
         See State v. Reynolds, 504 S.W.3d 283, 313 (Tenn. 2016); State v. Davidson, 509 S.W.3d 156,
185–86 (Tenn. 2016).
                                                -5-
2006); Kentucky v. King, 563 U.S. 452, 459 (2011); State v. Bell, 429 S.W.3d 524, 529
(Tenn. 2014)). As a general rule, search warrants will not issue “unless a neutral and
detached magistrate determines that probable cause exists for their issuance.” State v.
Tuttle, 515 S.W.3d 282, 299 (Tenn. 2017) (citing Illinois v. Gates, 462 U.S. 213, 240
(1983); State v. Henning, 975 S.W.2d 290, 294 (Tenn. 1998); State v. Jacumin, 778
S.W.2d 430, 431 (Tenn. 1989), overruled on other grounds by Tuttle, 515 S.W.3d at 305–
08)). When courts use the word “magistrate” in the context of addressing constitutional
search and seizure issues, the term generally refers to those persons authorized by law to
“issue warrants.” Shadwick v. Tampa, 407 U.S. 345, 348 (1972) (citing Coolidge v. New
Hampshire, 403 U.S. 443, 449–53 (1971); Whiteley v. Warden, 401 U.S. 560, 566
(1971); Katz v. United States, 389 U.S. 347, 356–57 (1967); United States v. Ventresca,
380 U.S. 102, 108 (1965); Giordenello v. United States, 357 U.S. 480, 486 (1958);
Johnson v. United States, 333 U.S. 10, 13–14 (1948); United States v. Lefkowitz, 285
U.S. 452, 464 (1932), abrogation on other grounds recognized by Arizona v. Gant, 556
U.S. 332, 350 (2009)). “So long as [magistrates] are neutral and detached and capable of
the probable-cause determination required of them,” the United States Supreme Court has
afforded states “some flexibility and leeway in their designation of magistrates.”
Shadwick, 407 U.S. at 354; see also United States v. Master, 614 F.3d 236, 240 (6th Cir.
2010) (“The qualifications of a magistrate are . . . inextricably intertwined with state
law.”).

        Tennessee law defines “search warrant” as an “order in writing in the name of the
state, signed by a magistrate, directed to the sheriff, any constable, or any peace officer . .
. commanding the sheriff, constable[,] or peace officer to search for personal property,
and bring it before the magistrate.” Tenn. Code Ann. § 40-6-101 (2012) (emphasis
added).9 Likewise, Rule 41 of the Tennessee Rules of Criminal Procedure provides that
“[a] magistrate with jurisdiction in the county where the property sought is located may
issue a search warrant.” Tenn. R. Crim. P. 41(a) (emphasis added).10 Both a rule of

        9
           Magistrates also carry out a variety of other functions in Tennessee. See, e.g., Tenn. Code Ann.
§ 33-10-407(e)(2) (2015) (committing persons to alcohol abuse treatment facilities); Tenn. Code Ann. §§
36-3-601(3)(D), -605 to -606, -612 (2017 & Supp. 2018) (issuing restraining orders or taking other
actions to address domestic abuse); Tenn. Code Ann. § 37-1-107 (Supp. 2018) (presiding over juvenile
court proceedings); Tenn. Code Ann. § 40-5-105 (2018) (setting bail for criminal defendants); Tenn.
Code Ann. §§ 40-10-101 to -114 (2018) (presiding over preliminary examinations); Tenn. Code. Ann. §
40-11-104 (2018) (setting bail for criminal defendants); Tenn. Code Ann. § 40-33-204(j) (2018)
(authorizing civil forfeitures); Tenn. R. Crim. P. 5(b)–(c) (taking and entering pleas in small offense and
misdemeanor cases and trying cases for small offenses); Tenn. R. Crim. P. 5.1 (conducting preliminary
hearings).

        10
            Other provisions make clear that, before issuing a search warrant, a magistrate must examine
affidavits setting forth facts establishing probable cause and make a determination that probable cause for
the search exists. See, e.g., Tenn. Code Ann. §§ 40-6-104 to -105 (2018).
                                                      -6-
criminal procedure and statutes make clear that circuit court judges may function as
magistrates for purposes of issuing search warrants. Tenn. Code Ann. § 17-1-103(b)
(Supp. 2018) (describing circuit court judges as judges of courts of record); Tenn. Code
Ann. § 40-1-106 (2018) (stating that circuit court judges are magistrates); Tenn. R. Crim.
P. 1(e)(3) (defining magistrate as including “all judges of courts of record in the [S]tate”).
The critical question then, for purposes of this appeal, is what is the geographical
jurisdiction of a circuit court judge who is acting as a magistrate?

       To answer this question, we begin with the Tennessee Constitution, which
provides the General Assembly with power to establish “[t]he jurisdiction of the Circuit,
Chancery[,] and other Inferior Courts.” Tenn. Const. art. VI, § 8; see also Tenn. Const.
art. VI, § 1. The General Assembly has exercised this constitutional authority by
enacting a statute that divides Tennessee “into thirty-one (31) judicial districts” and
delineates the county or counties included in each judicial district. Tenn. Code Ann. §
16-2-506 (Supp. 2018). Other statutes provide that circuit court judges are to be elected
by the voters of their “respective judicial districts,” Tenn. Code Ann. § 17-1-103(b)
(Supp. 2018), and that each circuit court judge must “reside in the judicial district or
division for which the judge . . . is elected,” Tenn. Code Ann. § 17-1-102 (2009).
Another statute confirms that circuit court judges are judges “for the state at large” and
then declares that, “as such, [circuit court judges] may, upon interchange and upon other
lawful ground, exercise the duties of office in any other judicial district in the state.”
Tenn. Code Ann. § 17-1-203 (2009) (emphasis added).11 Still another separate statute
states that “[a]ny judge or chancellor may exercise by interchange, appointment, or
designation the jurisdiction of any trial court other than that to which the judge or
chancellor was elected or appointed.” Tenn. Code Ann. § 16-2-502 (2009) (emphasis
added). Read together, the plain language of the foregoing statutes confines the
geographical jurisdiction of a circuit court judge to the judge’s statutorily defined and
assigned judicial district and authorizes a circuit court judge to exercise “the jurisdiction
of any other trial court” only by “interchange, appointment, or designation,” or “other
lawful ground.” In the absence of interchange, appointment, designation, or other lawful
ground, circuit court judges may neither “exercise the duties of office in any other
judicial district” nor exercise “the jurisdiction of any trial court other than that to which
the judge . . . was elected or appointed.”

       The State does not take issue with the plain meaning of the foregoing statutes.
Instead, the State argues that another statute, which the State characterizes as more
specifically addressing the question presented here, expands the geographical jurisdiction


       11
            See also Mid-South Milling Co. v. Loret Farms, Inc., 521 S.W.2d 586, 590 (Tenn. 1975)
(“Tennessee has only one circuit court . . . . A county does not have a circuit court. The State has a
circuit court which sits in the various counties.”).
                                                     -7-
of circuit court judges when they are acting as magistrates. The statute on which the
State relies provides:

       The judges of the supreme, appellate, chancery, circuit, general sessions
       and juvenile courts throughout the state, judicial commissioners and county
       mayors in those officers’ respective counties, and the presiding officer of
       any municipal or city court within the limit of their respective corporations,
       are magistrates within the meaning of this title.

Tenn. Code Ann. § 40-1-106 (2018) (emphasis added). The State interprets the phrase
“throughout the state” as conferring statewide jurisdiction on “judges of the supreme,
appellate, chancery, circuit, general sessions[,] and juvenile courts.” The State says that
this statute limits the jurisdiction of the other named officials—judicial commissioners,
county mayors, and the presiding officers of municipal and city courts—to their
respective counties or corporations when acting as magistrates. The State also relies on
the statute’s location in the Jurisdiction and Venue Chapter of the Criminal Procedure
Volume of the Tennessee Code. The State says that the Court of Criminal Appeals erred
by finding the statutory language ambiguous and that the statute clearly confers on circuit
court judges the authority to issue search warrants for property located “throughout the
state.” Furthermore, the State points to federal district court decisions and a prior
Tennessee Attorney General’s opinion as support for its assertion that circuit court judges
have authority to issue search warrants for property located “throughout the state” when
acting as magistrates. See United States v. Maddox, No. 2:09-CR-45, 2010 WL 2902247
(E.D. Tenn. June 21, 2010); United States v. Muncey, 185 F. Supp. 107 (E.D. Tenn.
1960); Tenn. Att’y Gen. Op. 85-057 (Mar. 1, 1985).

        In resolving this question of statutory construction, we are guided by the following
“well-defined precepts.” Tenn. Dep’t of Corr. v. Pressley, 528 S.W.3d 506, 512 (Tenn.
2017) (quoting State v. Howard, 504 S.W.3d 260, 269 (Tenn. 2016)).12 First, “[t]he most
basic principle of statutory construction is to ascertain and give effect to the legislative
intent without unduly restricting or expanding a statute’s coverage beyond its intended
scope.” Id. (quoting Howard, 504 S.W.3d at 269). To fulfill this directive, we begin with
the statute’s plain language. Spires v. Simpson, 539 S.W.3d 134, 143 (Tenn. 2017).
“When the statutory language is clear and unambiguous, we must apply its plain meaning
in its normal and accepted use.” Hannah, 259 S.W.3d at 721 (quoting Eastman Chem.
Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004)). A statute is ambiguous when “the
parties derive different interpretations from the statutory language.” Howard, 504
S.W.3d at 270 (quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)). However,

       12
           These same precepts also apply to the interpretation of Rules of Criminal Procedure. See
Schneider v. City of Jackson, 226 S.W.3d 332, 341 (Tenn. 2007); State v. Crowe, 168 S.W.3d 731, 743–
44 (Tenn. 2005).
                                                -8-
“[t]his proposition does not mean that an ambiguity exists merely because the parties
proffer different interpretations of a statute. A party cannot create an ambiguity by
presenting a nonsensical or clearly erroneous interpretation of a statute.” Powers v. State,
343 S.W.3d 36, 50 n.20 (Tenn. 2011). In other words, both interpretations must be
reasonable in order for an ambiguity to exist. Id. If an ambiguity exists, however, “we
may reference the broader statutory scheme, the history of the legislation, or other
sources” to determine the statute’s meaning. State v. Sherman, 266 S.W.3d 395, 401
(Tenn. 2008) (citing Parks v. Tenn. Mun. League Risk Mgmt. Pool, 974 S.W.2d 677, 679
(Tenn. 1998)). We avoid constructions that place one statute in conflict with another and
endeavor to resolve any possible conflict between statutes to provide for a harmonious
operation of the laws. Lovlace v. Copley, 418 S.W.3d 1, 20 (Tenn. 2013). Second,
“[w]here a conflict is presented between two statutes, a more specific statutory provision
takes precedence over a more general provision.” Id. (quoting Graham v. Caples, 325
S.W.3d 578, 582 (Tenn. 2010)). “When one statute contains a given provision, the
omission of the same provision from a similar statute is significant to show that a
different intention existed.” State v. Lewis, 958 S.W.2d 736, 739 (Tenn. 1997).

        Applying these principles, we agree with the State that section 40-1-106 is not
ambiguous, but we reject the State’s proposed interpretation of the statute.13 Like the
defendants, we interpret section 40-1-106 as merely listing the judicial officials present
“throughout the state” who may function as magistrates, not as an expansion of the
geographical jurisdiction conferred on circuit court judges by other statutes. Using
ellipses to focus attention on the relevant text, the statute, in relevant part, provides that
“[t]he judges of the . . . circuit . . . courts throughout the state . . . are magistrates within
the meaning of this title.” Tenn. Code Ann. § 40-1-106 (2018). The State’s proposed
interpretation would drastically expand the geographical jurisdiction of circuit court
judges acting as magistrates, even though the term “jurisdiction” is not used in the statute
and even though other statutes very carefully circumscribe the geographical jurisdiction
of circuit court judges. We decline to conclude that the General Assembly intended to
expand by silence the circumscribed geographical jurisdiction it has explicitly conferred
on circuit court judges through other statutes. See Lewis, 958 S.W.2d at 739.



        13
            The Court of Criminal Appeals concluded that the statute is ambiguous and reviewed the
history, versions, and modifications of this statute from 1932 to the present, focusing on an amendment to
include general sessions judges as magistrates in 1978 and an amendment to include juvenile court judges
as magistrates in 1993. Frazier, 2017 WL 4251118 at *4–6. Because this case involves a circuit court
judge acting as magistrate and because we have concluded that the statute is unambiguous, we need not
address this legislative history or the jurisdictional limitations of general sessions and juvenile court
judges acting as magistrates.



                                                  -9-
        We also are not persuaded by the State’s argument that the statute’s location in the
Jurisdiction and Venue Chapter of the Code supports its interpretation of the statute.
Again, neither the word “jurisdiction” nor any synonym for it appears in the statute. We
cannot logically view the statute’s location in the Code as more indicative of legislative
intent than the statutory language. Cf. Tenn. Code Ann. § 1-3-109 (2014) (“Headings to
sections in this code and the references at the end of such sections giving the source or
history of the respective sections shall not be construed as part of the law.”).
Additionally, the State has offered no basis to support a conclusion that the General
Assembly intended to convey its intent by locating the statute in this part of the Code.
Our own research suggests that the statute’s location should not be viewed as indicative
of legislative intent.14

       We also reject the State’s argument that declining to adopt its proposed
interpretation renders the text “throughout the state”―and the other geographic language
in section 40-1-106―superfluous. Again, we disagree. By construing the phrase as
descriptive of the judicial officers “throughout the state” who may function as
magistrates, we remain faithful to the statutory text. Our interpretation of this phrase also
is consistent with how the General Assembly has used it in other statutory provisions.
See, e.g., Tenn. Code Ann. § 40-1-110 (2018) (“The judges of the courts of general
sessions and other similar courts created by statute throughout the state are authorized to
issue any and all process in connection with criminal cases disposed of by them . . . .”
(emphasis added)); Tenn. Code Ann. § 37-1-603(b)(4)(A)(v) (Supp. 2018) (“It is the
intent of the general assembly to encourage the establishment of child sex crime
investigation units in sheriffs’ departments and police agencies throughout the state . . . .”
(emphasis added)).

        Finally, our refusal to interpret this phrase as conferring expanded geographic
jurisdiction on circuit court judges is supported by other statutes in which the General
Assembly has deemed it necessary to confer expressly expanded geographic jurisdiction
on circuit court judges issuing warrants. See, e.g., Tenn. Code Ann. § 40-6-304(a)
(2018) (addressing warrants authorizing the interception of wire communications and
conferring authority to issue such warrants on “a judge of competent jurisdiction . . . in
any district where jurisdiction exists to prosecute the underlying offense” (emphasis
added)); id. § 40-6-304(c) (2018) (“Upon an application the judge may enter an ex parte
order . . . authorizing interception of wire, oral[,] or electronic communications within the
district in which the judge is sitting, and outside that district but within this state in the
       14
           Prior to the 1956 reorganization in which the Tennessee code “was merely recodified” and “no
attempt was made to enact new legislation,” Preface, Tennessee Code Annotated, Vol. 1 (1955), this
section was titled “Who are magistrates in the meaning of this chapter,” Shannon’s Code § 4943 (1858),
and “Who are magistrates,” Tennessee Code § 11428 (1932). After the 1956 reorganization, this
provision was placed in the chapter on “Jurisdiction and Venue,” and the section title was changed to
“Officials defined as magistrates,” as it currently reads. Tenn. Code Ann. § 40-1-106 (2018).
                                                     - 10 -
case of a mobile interception device, if the judge” determines that the facts in the
application establish probable cause and satisfy the other requirements specified in the
statute. (emphasis added)). If, as the State argues, circuit court judges acting as
magistrates already possess expanded geographical jurisdiction by virtue of Tennessee
Code Annotated section 40-1-106, then statutes expressly expanding their geographical
jurisdiction would have been unnecessary. Cf. Lewis, 958 S.W.2d at 739.

       The State is correct that its proposed interpretation is consistent with two prior
federal district court decisions and a prior Attorney General’s opinion. Yet, we find their
reasoning unpersuasive. As the final arbiter of state law, Becker v. Ford Motor Co., 431
S.W.3d 588, 594 (Tenn. 2014), this Court is not bound to follow these authorities, Strouth
v. State, 999 S.W.2d 759, 765 n.9 (Tenn. 1999) (“[T]his Court is not bound by decisions
of the federal district and circuit courts.”); Washington Cnty. Bd. of Educ. v.
MarketAmerica, Inc., 693 S.W.2d 344, 348 (Tenn. 1985) (“Although opinions of
the Attorney General are useful in advising parties as to a recommended course of action
and to avoid litigation, they are not binding authority for legal conclusions, and courts are
not required or obliged to follow them.”).

       For all these reasons, we decline to adopt the State’s proposed interpretation of
section 40-1-106 and hold that, in the absence of interchange, designation, appointment,
or some other lawful means of obtaining expanded geographical jurisdiction, a circuit
court judge lacks authority to issue search warrants for property located outside the
judge’s statutorily assigned judicial district. Applying this holding, we conclude that the
23rd Judicial District Circuit Court Judge lacked jurisdiction to issue search warrants for
the defendants’ residences in the 19th Judicial District. The warrants are therefore
invalid under the Fourth Amendment because, as already explained, states are vested with
authority to determine who may function as magistrates and to delineate the limits of a
magistrate’s authority. Master, 614 F.3d at 239–40.

             B. Suppression of the Evidence and the Good-Faith Exception
                                to the Exclusionary Rule

       Despite our holding that the circuit court judge lacked geographical jurisdiction to
issue the warrants, the State still urges us to reverse the decisions below granting the
defendants’ motions to suppress. The State asks us to apply the good-faith exception to
the exclusionary rule that we first adopted in Reynolds, 504 S.W.3d at 313, and later
applied in Davidson, 509 S.W.3d at 185–86. In particular, the State argues that the defect
in the warrants here is similar to the “inadvertent” technical error in Davidson, where an
officer signed the warrant rather than the affidavit in support of the warrant, as required
by Tennessee Code Annotated sections 40-6-103 and -104. 509 S.W.3d at 183. In
Davidson, we held that the trial court correctly declined to grant the defendant’s motion
to suppress as a result of the “inadvertent” error. Id. at 185–86. More recently, in State
                                            - 11 -
v. Daniel, 552 S.W.3d 832 (Tenn. 2018), this Court summarized our application of the
good-faith exception to the exclusionary rule for cases involving an “inadvertent,”
“clerical,” or “technical” violation of Rule 41 that did not result in any prejudice to a
defendant. Id. at 838–40 (discussing Lowe, 552 S.W.3d at 858–59, and Davidson, 509
S.W.3d at 184).

       This case, however, does not involve an inadvertent, clerical, or technical error.
Here, the 23rd Judicial District Circuit Court Judge exceeded the geographical
jurisdiction granted him by Tennessee law when he issued the search warrants for the
defendants’ residences in the 19th Judicial District. “It follows that [this] violation was
of constitutional magnitude because ‘at the time of the framing . . . a warrant issued for a
search or seizure beyond the territorial jurisdiction of a magistrate’s powers under
positive law was treated as no warrant at all.’” United States v. Werdene, 883 F.3d 204,
214 (3d Cir. 2018) (quoting United States v. Krueger, 809 F.3d 1109, 1123 (10th Cir.
2015) (Gorsuch, J., concurring)); see also Master, 614 F.3d at 239. Therefore, the search
warrants here were void. See, e.g., Werdene, 883 F.3d at 214 (stating that the warrant
was “void ab initio” because it violated “jurisdictional limitations and was not authorized
by any positive law”); United States v. Ortiz-Cervantes, 868 F.3d 695, 702 (8th Cir.
2017) (stating that “when a magistrate judge issues a search warrant outside his
jurisdiction, that search warrant is ‘invalid at its inception and therefore the constitutional
equivalent of a warrantless search’” (quoting United States v. Horton, 863 F.3d 1041,
1049 (8th Cir. 2017))); Master, 614 F.3d at 241–42 (stating that “when a warrant is
signed by someone who lacks the legal authority necessary to issue search warrants, the
warrant is void ab initio” (citation omitted)); State v. Rupnick, 125 P.3d 541, 551–52
(Kan. 2005) (holding that a search warrant executed outside of the county where a judge
has jurisdiction is “invalid”); State v. Wilson, 618 N.W.2d 513, 519 (S.D. 2000) (same);
Sanchez v. State, 365 S.W.3d 681, 686 (Tex. Crim. App. 2012) (same); State v. Hess,
785 N.W.2d 568, 575–76 (Wis. 2010) (holding that an arrest warrant was void “ab initio”
by analogy to Wisconsin case law that, “where a magistrate lacked authority to issue a
[particular type of search] warrant, the search conducted and evidence seized resulted in a
constitutional violation”). Thus, our holdings in Daniel, Lowe,15 and Davidson are not
controlling.

       In Reynolds, we considered whether to adopt the good-faith exception articulated
by the Supreme Court in Davis v. United States, 564 U.S. 229 (2011). 504 S.W.3d at
314. Ultimately, we adopted a narrow good-faith exception applicable only when law
enforcement officers take action “in objectively reasonable good faith reliance on binding
appellate precedent that specifically authorizes [the] particular police practice.” Id. at
313 (internal quotation marks omitted).

        15
           In light of our previously mentioned holding in Lowe that the statutory good-faith exception is
unconstitutional, 552 S.W.3d at 857, we need not discuss whether it applies in this case.
                                                  - 12 -
       Here, the State cites only persuasive authority, including the 1985 Tennessee
Attorney General Opinion, Tenn. Att’y Gen. Op. 85-057, and two federal district court
opinions, Maddox, 2010 WL 2902247, at *1 (citing Tenn. Code Ann. § 17-1-203);
Muncey, 185 F. Supp. at 110, as the basis for the officers’ decision to present the search
warrant applications to the 23rd Judicial District Circuit Court Judge. As we have
already noted, none of these persuasive authorities are binding on this Court. And, as we
stated in Reynolds, “[p]ersuasive precedent from other jurisdictions is not a sufficient
basis” for applying the good-faith exception we recognized in Reynolds. 504 S.W.3d at
513. Based on the narrowness of our holding in Reynolds, the good-faith exception
adopted therein does not apply in these circumstances.

       We decline to extend the good-faith exception to the circumstances of this case.
The State raised the good-faith exception for the first time on appeal. The State has
relied on existing Tennessee authority recognizing the good-faith exception and has not
asked us to extend Tennessee’s good-faith exception to apply to a void search warrant
issued by a circuit court judge lacking geographical jurisdiction in the county where the
property searched is located. Given the narrowness of our holdings in Reynolds and
Davidson, the delay in raising the issue, the absence of a specific request for extension of
the good-faith exception from the State, and the limited scope of review in interlocutory
appeals, Wallis v. Brainerd Baptist Church, 509 S.W.3d 886, 896 (Tenn. 2016), we
decline to extend the good-faith exception to the circumstances of this case.16

                                           IV. Conclusion

      For the reasons stated herein, we affirm the judgment of the Court of Criminal
Appeals upholding the trial court’s decisions granting the defendants’ motions to
suppress. We remand this matter to the trial court for any other proceedings that may be
necessary and appropriate. Costs of this appeal are taxed to the State of Tennessee.



                                                         _________________________________
                                                         CORNELIA A. CLARK, JUSTICE

        16
            We recognize that other courts have recently applied the good-faith exception in circumstances
similar to these by relying largely on the good-faith-exception analysis the United State Supreme Court
applied in Herring v. United States, 555 U.S. 135 (2009). See, e.g., United States v. McLamb, 880 F.3d
685, 690–91 (4th Cir. 2018); United States v. Levin, 874 F.3d 316, 322–23 (1st Cir. 2017); Horton, 863
F.3d at 1049–52; United States v. Workman, 863 F.3d 1313, 1318–19 (10th Cir. 2017); Master, 614 F.3d
at 243; United States v. Hinds, No. 17-CR-20058-SHM-TMP, 2017 WL 9477645, at *3–6 (W.D. Tenn.
Nov. 21, 2017), report and recommendation adopted, No. 2:17-CR-20058-SHM, 2018 WL 624111 (W.D.
Tenn. Jan. 30, 2018); United States v. Uskokovic, 15-CR-351 (PKC), 2017 WL 5198193, at *5–6 & n.9
(E.D.N.Y. Nov. 10, 2017); United States v. Austin, 230 F. Supp. 3d 828, 832–33 (M.D. Tenn. 2017).
                                                   - 13 -